Citation Nr: 1536176	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), and polysubstance abuse and dependence [hereinafter, psychiatric disability].

2.  Entitlement to a rating in excess of 30 percent for recurrent urolithiasis/kidney stones.  

3.  Entitlement to a rating in excess of 20 percent for patellar tendinitis and Osgood Schlatter's Disease of the left knee [hereinafter, left knee disability].
 

REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from September 2003 to May 2007.  

The current matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Boston.  A transcript of that hearing is of record.

These matters were remanded in February 2015 for additional development.  In addition, entitlement to a TDIU was remanded.   In an April 2015 rating decision, entitlement to a TDIU was granted.  As that is considered a full grant of the benefit sought as to that matter, it is no longer on appeal.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems


FINDINGS OF FACT

1.  Throughout the entire appeal period, the service-connected PTSD, depressive disorder NOS, and polysubstance abuse and dependence have been manifested by symptoms that more nearly approximate the criteria for total occupational and social impairment.

2.  The service-connected recurrent urolithiasis/kidney stones is not manifested by constant albuminuria with some edema, definite decrease in kidney function, or hypertension manifested by diastolic pressure predominantly 120 or higher.

3.  The service-connected patellar tendinitis and Osgood Schlatter's Disease of the Veteran's left knee have been manifested by symptomatology no worse than subjective complaints of pain, instability, and weakness and objective findings of pain on motion, degenerative arthritis of one major joint group, normal extension, flexion limited and no worse than 100 degrees, but no instability. 

CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 100 percent rating for his service-connected PTSD, depressive disorder NOS, and polysubstance abuse and dependence have been more nearly approximated during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a rating in excess of 30 percent for the service-connected recurrent urolithiasis/kidney stones have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.10, 4.21, 4.124a, DC 7508 (2015).

3.  The criteria for a rating in excess of 20 percent for the service-connected patellar tendinitis and Osgood Schlatter's Disease of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5258 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2011 and August 2011. 	

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  
Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).   

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several adequate examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Psychiatric Disability

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The service-connected psychiatric disability has been assigned a 50 percent rating, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (e.g., work or work like setting); inability to establish/maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).

Here, an April 2011 VA psychiatry record notes that the Veteran's experiences in Iraq continue to distress him.  He described feeling as though his life since leaving the military is not what he imagined.  He has had difficulty adjusting to civilian life and has had five jobs over the past several months.  He experiences nightmares on average six times a month or 1 to 2 a week and notes that they increase when he is exposed to triggers.  He also experiences intrusive memories during the day if he is exposed to reminders of his time in Iraq.  He reported that he tends to isolate and attempts to limit exposure to crowded places.  He has difficulty feeling emotions such as love or happiness and reports feeling distant from his relationships, such as with his fiancée.  He endorsed difficulty with anger/irritability, difficulty sleeping, difficulty with memory and concentration, low and depressed moods more days than not, feelings of low self-esteem, feeling like a failure, and struggling with feelings of worthlessness and guilt.  He denied low energy or suicidal ideation.  The Veteran has difficulties with anger and becoming angry when driving.  The Veteran has been in his current relationship for three years, and he indicated that his relationship is a source of support.  However, he is not close with his parents, and he has not spoken to his younger sibling in at least one month.  

On mental status examination, the Veteran was alert, attentive, and oriented, his grooming was appropriate, speech was normal, affect was congruent with mood, mood was anxious and dysphoric, no hallucinations, thought process  was normal, no suicidal or violent ideation, insight and judgment were good, and impaired recent memory.  The diagnosis was anxiety disorder with chronic PTSD, and a GAF score of 55 was assigned. 

An August 2011 VA PTSD examination report reflects that the Veteran is diagnosed with PTSD and a GAF score of 54 was assigned.  The Veteran is not married and does not feel emotionally available for a serious relationship at this point.  The examiner noted that the Veteran had several admissions at the Boston VA medical center since his last VA examination for PTSD, anxiety disorder, depressive disorder, and various substance abuse.  The Veteran described his sleep as poor and often failed to show for therapy partly because "I tend to shut down in groups, don't do well in that."  The Veteran complained of difficulty managing his temper, chronic sleep problems including military oriented nightmares, and anhedonia.  Symptoms included avoidance behaviors, feeling of detachment or estrangement from other, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, depressed mood, anxiety, impairment of short and long term memory, and disturbances of motivation and mood. The examiner indicated that the Veteran's symptoms cause clinically significant distress or impairment in social occupational or other important areas of functioning.  

At the November 2013 Board hearing, the Veteran endorsed symptoms of depression, anxiety, panic attacks, avoiding large crowds, irritability, memory impairment, sleep impairment, isolation and feelings of hopelessness that the Veteran testified have steadily gotten worse over time and that he was struggling.  

In an April 2014 letter, the Veteran's VA psychiatrist stated that the Veteran's symptoms included intrusive thoughts and memories, nightmares about three times a week, flashbacks, anxiety and panic with reminders, avoidance of reminders, persistently negative thoughts and feelings, emotional detachment, decreased interest in activities, irritability and anger outbursts, poor concentration, very fragmented sleep, hypervigilance with checking locks and bells on doorknobs, and exaggerated startle with sensitivity to minor sounds.  He had been responding very well to his medication regiment and would be continuing treatment for the foreseeable future.  

A March 2015 VA PTSD examination report reflects that the Veteran was living by himself.  He is not working or in school.  He has appointments at the VA most days. He is often inside reading and watching television.  The Veteran stated that all of his friends growing up are in another direction in their lives.  He last worked in 2008.  He had so many VA appointments that this interfered with work.  The Veteran noted that he was struggling mentally and physically.  He worked very briefly as a security, but he had little tolerance for being challenged by people who were drinking and rowdy.  The Veteran receives treatment at the VA for mental health.  Symptoms include intrusive memories, recurrent distressing dreams, dissociate reactions, intense or prolonged psychological distress, and marked physiological reactions of traumatic events.   He avoids thoughts and external remainders of traumatic events.  The Veteran has an inability to remember an important aspect of the traumatic event, persistent and exaggerated negative beliefs or expectations, markedly diminished interest or participation in significant activities and feelings of detachment from others.  In addition, he has irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, problems with concentration, chronic sleep disturbance and impairment, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss, difficulty in understanding complex commands, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The examiner observed that the Veteran was appropriate dressed and demonstrated adequate grooming and personal hygiene.  He was oriented to person, place, and thing.  The Veteran reported his mood as "laid back" and presented with mild anxiety.  He spoke at a normal volume and pace and his speech was goal-directed.  No symptoms of psychosis or abnormal motor movements.  No significant problems with thinking or communication, attention, concentration or memory were observed.  The Veteran denied current suicidal or homicidal thoughts, intentions, or plans.  In addition to the symptoms noted above, the Veteran indicated that everything in his room has its place and that clothes have to be folded a certain way.  He described night terrors and anger at times causing him to react dramatically, including road rage.  The examiner opined that the Veteran's symptoms remain largely consistent with those reported on previous examinations.  

In reviewing the evidence of record, to include VA medical records, a VA examination report, and testimony and written statements provided by the Veteran, the Board finds that an increased rating to 100 percent is warranted for the Veteran's PTSD during the entire appeal period.  This is so because the evidence from the Veteran's VA psychiatric treatment reflects that his PTSD more nearly approximates total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In this regard, given the depth and persistence of his intrusive memories, recurrent distressing dreams, dissociative reactions, intense or prolonged psychological distress, marked physiological reactions, avoidance behaviors, persistent and exaggerated negative beliefs or expectations, markedly diminished interest or participation in significant activities, feelings of detachment from others,  irritable behavior, angry outbursts (with little or no provocation), and road rage all of which are typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, problems with concentration, chronic sleep disturbance and impairment, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss, difficulty in understanding complex commands, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Board finds that he is entitled to a 100 percent rating for his PTSD.  The record also indicates that he receives ongoing evaluation and therapy for relevant symptoms as well as medication.  Despite medication, his symptoms continue to increase in frequency and severity.  Further, the record shows that the Veteran's PTSD symptoms have consistently been described as chronic. 

In this regard, the Board acknowledges that the Veteran has not displayed gross impairment of his thought processes or communication, persistent delusions or hallucinations, or inability to perform any activities of daily living; nor has he shown any disorientation to time or place or memory loss or other symptoms on psychiatric evaluations akin to the criteria for a 100 percent rating under the General Rating Formula for Mental Disorders.  However, as noted in Mauerhan, supra, a 100 percent disability rating does not require meeting a checklist of each of the symptoms listed in the rating criteria.  Rather, the Board must look to the overall level of symptomatology as it applies to the Veteran's ability to function in occupational and social settings.  Thus, regardless of the individual symptoms identified, and in light of the level of symptomatology found by the Veteran's treatment providers and VA examiners, the Board finds that a 100 percent disability rating for his PTSD is warranted for the entirety of the appeal period. 

Likewise, the Board acknowledges that the GAF scores assigned during the appeal period ranging from 51 to 60 are reflective of symptoms consistent with a lower disability rating than the 100 percent rating being granted in this appeal.  The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, the Board notes that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a).  Here, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown during the entire appeal period more nearly approximate total occupational and social impairment, contemplated in the highest 100 percent disability rating for psychiatric disabilities, notwithstanding the GAF scores.  Resolving all doubt in the Veteran's favor, a 100 percent rating for PTSD is granted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  
B.  Recurrent Urolithiasis/Kidney Stones.

The Veteran's service-connected recurrent urolithiasis/kidney stones disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.115b, DC 7508.  Under DC 7508, nephrolithiasis is rated as hydronephrosis (DC 7509), except when a veteran has recurrent stone formation requiring one or more of the following: diet therapy; drug therapy; or, invasive or non-invasive procedures more than two times a year, when a 30 percent evaluation is assignable.  38 C.F.R. § 4.115b, DC 7508.  

Under Diagnostic Code 7509, hydronephrosis, a 30 percent rating is assignable for hydronephrosis with frequent attacks of colic with infection (pyonephrosis) and with impaired kidney function.  If the disability is severe, it is to be rated as renal dysfunction under 38 C.F.R. § 4.115a.  38 C.F.R. § 4.115b .

According to 38 C.F.R. § 4.115a, renal dysfunction is rated as 60 percent disabling where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101. An 80 percent rating is warranted where there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted where the condition requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

In this case, the Veteran is in receipt of the highest schedular rating, 30 percent, assignable under either Diagnostic Code 7508 or 7509, for his recurrent urolithiasis/kidney stones.  A rating in excess of 30 percent is not warranted unless kidney function is more severely impaired.  Here, the preponderance of the evidence shows that, for the entire period of the appeal, there is no evidence of significant underlying renal dysfunction warranting an evaluation greater than the currently assigned 30 percent rating.  

Specifically, an April 2011 VA emergency department record shows that the Veteran complained of right flank pain for three days which radiates around and down into his groin, subjective fevers, shaking chills, nausea, vomiting and hematuria.  He reported difficulty in initiating his urinary stream and stated that he had discomfort when he voided.  Blood pressure was 144/75.  Additional April 2011 VA medical records show that the Veteran was seen for complaints of right flank pain and was diagnosed with recurrent kidney stones.   

An August 2011 VA kidney examination report indicates that the Veteran does not have renal dysfunction.  He has recurrent stone formation that is treated with diet therapy and invasive or non-invasive procedure 0 to 1 time per year.  

A February 2014 VA urology record notes that the Veteran has a long history of nephrolithiasis status post multiple procedures, most recently in 2011.  It was noted that a CT scan a month earlier showed a non obstructive 7 mm right lower pole stone, no evidence of hydronephrosis.  The Veteran continued to complain of intermittent right flank pain, but denied fevers and chills.  There were no findings of albuminuria with edema or definite decrease in kidney function.  

A March 2015 VA kidney examination report reflects that the Veteran has been diagnosed with nephrolithiasis (kidney stones) and ureterolithiasis.  His treatment plan does not include taking continuous medications.  The VA examiner found that the Veteran does not have renal dysfunction.  Treatment for recurrent stone formation consists of diet therapy and invasive or non-invasive procedures.  In addition, the Veteran's blood pressure was shown to be 130/80 and 128/80, with medication.  The examiner opined that the Veteran's kidney conditions do not impact his ability to work.  

In this case, there is no evidence that the Veteran's recurrent urolithiasis/kidney stones has resulted in constant albuminuria with some edema, definite decrease in kidney function, or hypertension manifested by diastolic pressure predominantly at 120 or more.  As a result, the preponderance of the evidence is against the claim for a rating greater than the currently assigned 30 percent evaluation for the service-connected  recurrent urolithiasis/kidney stones at any time during the appeal period.  
C.  Left Knee Disability

The Veteran is in receipt of 20 percent rating for his left knee, pursuant to 38 C.F.R. 4.71a, Diagnostic Code (DC) 5024-5258.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

DC 5024 is listed as part of a group of DCs governing disabilities to be rated by analogy to degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2015).

Ankylosis of the knee (meaning no motion in the joint) warrants a 30 percent evaluation if it is favorable at full extension or in slight flexion between zero and 10 degrees.  It warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees. If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted. If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted. 38 C.F.R. § 4.71a, DC 5256.  As the Veteran has range of motion in his knee, this code is not applicable.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees. A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees. Where flexion is limited to 15 degrees, a 30 percent rating is warranted. 38 C.F.R. § 4.71a, DC 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

VA General Counsel has held that separate evaluations under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, DC 5257. Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating. 

VA General Counsel has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under DCs 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14 . However, any such separate rating must be based on additional disabling symptomatology.  Separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Under DC 5258, a 20 percent rating, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of 'locking,' pain, and effusion into the knee joint.

VA medical records from May 2011 to March 2015 note the Veteran's complaints of constant knee pain.  

An August 2011 VA knee examination report reflects that the Veteran was diagnosed with left knee sprain, bursitis patellar, and tendonitis.  He did not report flare-ups.  Range of motion testing revealed flexion to 100 degrees and extension to 0 degrees, without evidence of painful motion. The Veteran was able to perform repetitive-use testing without any changes in range of motion testing or additional limitations.  The Veteran was found to have less movement than normal in his left knee.  He had tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscle strength testing was 5/5.  No instability found on testing.   The Veteran left knee impacted his ability to work.  In this regard, tendonitis of the left knee limits the Veteran's endurance and his ability to walk.  
 
At the November 2013 Board hearing, the Veteran testified that he has chronic left knee pain, instability, weakness, and limitation of motion.  

A March 2015 VA knee examination report reflects that the Veteran was diagnosed with patellar tendonitis/bursitis.  He complained of chronic pain and tendonitis.  He did not report any flare-ups and did not have any functional loss or functional impairment.  Range of motion testing revealed flexion 115 degrees and extension to 0 degrees.  Pain on flexion was noted on examination, but did not result in or cause functional loss.  There was objective evidence of crepitus.  The Veteran was able to perform repetitive use testing without additional loss of range of motion.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use of a period of time. Muscle testing was 5/5.  There was no ankylosis.  The Veteran did not complain of instability and testing performed revealed that there was no joint instability.  Left knee arthritis was documented by X-rays.  The Veteran's left knee impacts his ability to perform any type of occupational task, as described by the Veteran his knee is very painful if he stands for a long time.  

Initially, the Board points out that the Veteran is receiving the highest rating available under Diagnostic Code 5258.  Thus, looking to alternative codes, higher ratings would require evidence demonstrating ankylosis, severe impairment due to subluxation or lateral instability, flexion limited to 15 degrees or less, or extension limited to 20 degrees or more. In this case, at no point during the appeal period has the evidence of record demonstrated such severe symptomatology to warrant a rating higher than the currently assigned 20 percent.  Indeed, the Veteran had normal extension and flexion no worse than 100 degrees, well above that required for a higher (or even separate compensable) rating.  There was also no objective evidence of instability.  

While the Board is aware of the Veteran's complaints of pain, his pain (to include pain on motion) is not shown by competent objective evidence to be so disabling as to warrant a compensable rating under Diagnostic Code 5260 or Diagnostic Code 5261, because the pain is not shown to limit motion to the level required for an increased rating.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, a rating in excess of 20 percent for the Veteran's left knee disability is not warranted.  

III.  Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for either the Veteran's left knee disability or his recurrent urolithiasis/kidney stones disability.  In this case, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for his service-connected left knee or kidney disabilities.  There is no objective evidence showing that these service-connected disabilities cause marked interference with employment beyond that anticipated by the assigned ratings.  The rating criteria reasonably describes the level of symptomatology associated with these disorders and provide for higher ratings for more severe symptoms than is shown by the evidence of record.  Therefore, his disability picture for his left knee disability and his recurrent urolithiasis/kidney stones disability is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  [With regard to the Veteran's service-connected psychiatric disorder, the Board herein has awarded a total scheduler evaluation of 100 percent for this disability.  Thus, the question of entitlement to a higher extraschedular rating need not be considered.]


ORDER

A 100 percent rating for the service-connected PTSD, depressive disorder (NOS), and polysubstance abuse and dependence is granted, subject to regulations applicable to the payment of monetary benefits. 

A rating in excess of 30 percent for the service-connected recurrent urolithiasis/kidney stones is denied.

A rating in excess of 20 percent for the service-connected patellar tendinitis and Osgood Schlatter's Disease of the left knee is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


